Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1, 18 allowable. The restriction requirement set forth in the Office action mailed on 11/30/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 5-8, 18-20 is withdrawn.  Claims 5-8, 18-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Feng Ma (Reg. No. 58,192) on 9/29/2021.
The application has been amended as follows: 
9. (canceled)
15. (canceled)
16. (canceled)
17. (canceled)
Allowable Subject Matter

Claims 1, 5-8, 18-20 allowed.
With respect to claims 1, 5-8, 18-20 the allowability resides in the overall structure of the device as recited in independent claims 1, 18 and at least in part because of claimed limitations:

“the first magnetic portion is configured to: generate a magnetic force in a fourth direction based on a current in a third direction of the coil, 
the second magnetic portion is configured to: move about the rotating axis in a second clock direction under action of the magnetic force in the fourth direction, the first clock direction and the second clock direction being opposite rotation directions; and
a transmission portion, connected with the second magnetic portion and the second screen component, and configured to: drive the second screen component to move from the first position to the second position responsive to moving about the rotating axis in the first clock direction along with rotation of the second magnetic portion, and drive the second screen component to move from the second position to the first position responsive to moving about the rotating axis in the second clock direction along with rotation of the second magnetic portion.”

The aforementioned limitations in combination with all remaining limitations of claims 1, 18 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.

3.	None of the cited references teach nor suggest the above noted limitations of claims 1, 18 in combination with the remaining limitations.

CN108376019A teaches a terminal device, comprising:
a first screen (2 including 3, fig 2) component having a first opening (31, figs 2-4);
an image acquisition component (1) having a light-sensitive surface and configured to sense ambient light through the light-sensitive surface to generate an image (since it is a camera) in a case that the first opening is opened (fig 4); and

a driving component (5, fig 6), connected with the second screen component;
wherein:
the first opening is configured to open (fig 4) responsive to that that the second screen component is at a first position (fig 4); and
the second screen component is configured to close the first opening (figs 2, 3) to cover the light-sensitive surface and perform joint display (page three of translation recites ‘The second display screen 4 can be used to display a screen that cannot be displayed at the light transmission area 21 of the first display screen 2, thereby implementing full-screen display of the electronic device 100 and improving the display effect of the electronic device 100’) with the first screen component responsive to that the second screen component is at a second position (figs 2, 3)
wherein the driving component comprises:
a first magnetic portion (since 5 is a motor), comprising a coil (since 5 is a motor) and configured to: generate a magnetic force in a second direction based on a current in a first direction of the coil (since 5 is a motor);
a second magnetic portion (since 5 is a motor), configured to rotate about a rotating axis in a first clock direction under action of the magnetic force in the second direction; and

a transmission portion (42, figs 6-7), connected with the second magnetic portion and the second screen component (figs 6-7), and configured to rotate along with rotation of the second magnetic portion to drive the second screen component to move from the first position to the second position (page four of translation recites ‘The rotating shaft 42 is disposed near the edge of the second display screen 4, and the driving mechanism 5 may be the driving motor 51. The driving mechanism 5 is coupled to the rotating shaft 42 to drive the rotating shaft 42 to rotate, so that the rotating shaft 42 drives the second display screen 4 to rotate, thereby rotating the second display screen 4 between the first position and the second position’).
However CN108376019A fails to teach the above noted limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841